Exhibit 10.1




STRATEGIC PARTNERSHIP AGREEMENT




This agreement is made the 28th day of February, 2015, between New Jersey Mining
Company, an Idaho corporation, of 201 N. 3rd Street, Coeur d’Alene, Idaho (“New
Jersey”), Juniper Resources LLC, an Idaho limited liability company of 976 E.
Parkcenter Blvd. #365, Boise, Idaho (“Juniper”), and its affiliates Juniper
Mining Company LLC, an Idaho limited liability company of 976 E. Parkcenter
Blvd. #365, Boise, Idaho (“Juniper Mining”), and Gold Hill Reclamation and
Mining Inc., an Idaho Corporation of 5319 S. Apple St. Boise, Idaho (“Gold
Hill”) (collectively hereinafter referred to as the “Parties”).

RECITALS

Whereas, New Jersey is an exploration mining and milling company located in the
Silver Valley mining region of North Idaho with interests in several mining
properties, and Juniper and Gold Hill are recognized to have extensive
experience in the development of underground mining and resource extraction;




Whereas, the New Jersey and Marathon Gold Joint Venture leased a portion of the
Golden Chest Project to Juniper who later assigned that lease to Gold Hill, an
affiliated company;




Whereas, New Jersey is a co-holder of an NSR royalty on the Golden Chest Mine
while operated by Gold Hill under the Golden Chest Mining Lease;




Whereas, Juniper controls approximately 85% of Gold Hill’s interest in the
Golden Chest Mining Lease;




Whereas, Gold Hill also signed a Milling Agreement with New Jersey Mining, under
which New Jersey provides milling services;




Whereas, Juniper engaged Juniper Mining, which is an affiliated company, to
provide engineering and technical management services on various mining
projects;




Whereas, New Jersey derives significant income from its business relationships
with Juniper, Juniper Mining, and Gold Hill (Juniper, Juniper Mining and Gold
Hill are hereinafter collectively referred to as the “Juniper Group”);




Whereas, because of the aforementioned relationships, the members of the Juniper
Group may be considered affiliates of New Jersey pursuant to federal securities
laws that define the term “affiliate” and the progeny of cases thereunder; and  




Whereas, in recognition of the ongoing contractual and collaborative
relationships between the Parties and their continued interdependence, the
Parties desire to enter into a Strategic Partnership in order to foster future
economic growth.




In consideration of the mutual covenants contained in this agreement, it is
agreed as follows:

 

ARTICLE I. MUTUAL PROMOTION OF THE STRATEGIC PARTNERSHIP

Each of the Parties will make a good faith commercially reasonable effort to
further promote and foster the Strategic Partnership in considering the
development of future mining projects and potential mutually beneficial
transactions keeping the other party’s interest in mind. Specifically, the
Parties shall coordinate potential business opportunities that will promote the
Strategic Partnership and will foster the continued relationship between the
Parties.

 

ARTICLE II. TERM

This agreement will remain in effect until terminated by one of the Parties. A
party may terminate this agreement at any time by giving at least 30 days notice
to the other.





1




--------------------------------------------------------------------------------




ARTICLE III. COORDINATION

A contact person for each party will coordinate the efforts of that party under
this agreement. The initial contact persons are as follows:




[Intentionally Omitted]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A party’s contact person may be changed at any time by giving notice of the
change to the other party. The notice must include the name and contact
information for the new contact person. The contact person for each party must
be available at reasonable times and on reasonable notice to meet with, converse
with, or otherwise communicate with the contact person for the other party
regarding issues arising under this agreement.

 

ARTICLE IV. RELATIONSHIP OF PARTIES

This agreement does not create a joint venture, partnership, or principal-agent
relationship between the Parties, and nothing in this agreement may be used to
imply such a relationship. Neither party has the right, power, or authority to
obligate or bind the other in any manner unless authorized in writing by the
other party in a specific instance. By entering into this agreement the Parties
do not intend to share profits or losses arising from the mining of ore from the
Skookum Shoot, to co-own a business or any property, or to create a taxable
entity under I.R.C. § 761(a). The Parties must report the income and expenses
arising out of the processing of ore from the Skookum Shoot on their own income
tax returns, and any expense incurred by a party in promoting the product of the
other party must be treated as an expense of promoting the product of the party
incurring the expense. No employees of a party are under the control,
management, or supervision of the other and are not intended to be employees of
the other for purposes of any federal, state, or local laws or regulations
including, but not limited to, those covering unemployment insurance, employment
taxes, and workers’ compensation. Employees of one party are also not intended
to be employees of the other party for purposes of fringe benefits provided to
employees of the other party.

 

ARTICLE V. INTELLECTUAL PROPERTY

This agreement does not give either party any ownership right or interest in the
other party’s trade name, trademarks, copyrights, patents, trade secrets,
know-how, proprietary data, confidential information, or other intellectual
property. Each party agrees to comply with the instructions of the other
regarding the use of the other party’s intellectual property in the promotion of
the other party.

 

ARTICLE VI. CONFIDENTIAL INFORMATION

Each of the Parties agrees that it may, from time to time, exchange Confidential
Information in order to evaluate and consider new opportunities for business
collaboration or cooperation. In writing executed by both Parties, the Parties
may also choose to enter into an agreement that binds one or the other under a
confidentiality agreement with a third party. Under such circumstances, the
Parties agree to keep and hold such Confidential Information according to the
terms of any relevant third party confidentiality agreement. The Parties further
agree that when bound under a third-party confidentiality agreement, that each
will make use of the Confidential Information solely for the purpose of
evaluating the business opportunity referenced. Such cooperation under a
third-party confidentiality agreement also constitutes an agreement not to
circumvent the other party in acting on the opportunity at hand. Under such
circumstances, Parties will not contact, contract with, or make any other
agreements with such third party for any unilateral opportunities without the
prior written approval of the other party.





2




--------------------------------------------------------------------------------

§ 6.1 Definition

“Confidential Information” means all information that has been developed by one
of the Parties (the “Owner”), which that party considers valuable, proprietary,
and confidential and which is disclosed to the other party (the “Recipient”).
For this purpose, the “Recipient” includes employees or agents of the Recipient.
Confidential Information includes all materials, notes, analyses, compilations,
studies, or other physical or electronic documents, whether prepared by the
Owner or by others, to the extent that such documents contain, reflect, or are
otherwise based in whole or in part on Confidential Information. Confidential
Information does not include any information, or any portion of any document
based thereon, that: (a) was known to the Recipient at the time of its
disclosure by the Owner; (b) was or becomes generally available to the public
other than as a result of a disclosure by the Recipient; or (c) was or becomes
available to the Recipient on a nonconfidential basis from a source other than
the Owner, provided that such source is not, to the Recipient’s knowledge,
subject to a confidentiality obligation with respect to such information.

 

§ 6.2 Limitations on Disclosure

The Recipient must follow commercially reasonable procedures to maintain the
confidentiality of the Owner’s Confidential Information and may not disclose,
reproduce, or otherwise discuss or make available all or any part of the
Confidential Information in any form to any person or entity at any time.
However, the Recipient may disclose all or any part of the Confidential
Information to its employees and agents on a need-to-know basis relating solely
to the performance of this agreement. The Recipient must inform each of its
employees and agents to whom the Confidential Information is disclosed of the
nature of the information and must require them to treat such information
confidentially. At the request of the Owner, the Recipient must obtain
confidentiality agreements in a form approved by the Owner from each of its
employees and agents to whom the Confidential Information is disclosed. If the
Recipient is requested or ordered to disclose all or any part of the
Confidential Information in any judicial or administrative proceeding, the
Recipient must give the Owner prompt written notice of such request or order so
that the Owner may take appropriate lawful preventive action. If the Recipient
is nonetheless compelled to disclose all or any part of the Confidential
Information, it may do so without liability under this agreement so long as it
uses its best efforts to obtain assurances that confidential treatment will be
accorded to such information.

 

§ 6.3 Limitations on Use

The Recipient may not use the Confidential Information for any purpose other
than the performance of this agreement.

 

§ 6.4 Return or Destruction

Upon the request of the Owner, the Recipient must promptly return all copies of
Confidential Information furnished by the Owner, and must promptly destroy other
Confidential Information, including all copies of notes, analyses, compilations,
studies, or other physical or electronic documents prepared by the Recipient.
Each party’s Confidential Information must be returned or destroyed promptly
following the termination of this agreement.

 

ARTICLE VII. NON-SOLICITATION OF PERSONNEL

Each of the Parties agrees not to hire or engage in any attempt to hire
employees of the other party during the term of this agreement and for a period
of one year following its termination, without the express written consent of
the other party. Likewise, each of the Parties agrees not to engage or attempt
to engage the other party’s independent contractors during that period of time
without the express written consent of the other party.

 

ARTICLE VIII. REMEDIES

Each of the Parties agrees that monetary damages will not be a sufficient remedy
for any breach of the sections of this agreement relating to confidential
information and non-solicitation of personnel. Accordingly, a party will be
entitled to specific performance and injunctive or other equitable relief as a
remedy for any such breach, and the Parties each further agrees to waive any
requirement for the securing or posting of any bond in connection with such
remedy.

 





3




--------------------------------------------------------------------------------




ARTICLE IX INDEMNIFICATION

Each of the Parties agrees to indemnify and hold harmless the other from and
against all claims, demands, obligations, and liabilities of any nature
whatsoever (collectively a “Claim”), and all related costs and expenses
(including reasonable attorneys’ fees), resulting solely and directly from the
indemnifying party’s breach of this agreement or the indemnifying party’s
negligence or willful misconduct in exercising its rights or performing its
duties under this agreement. Each party agrees to give the other prompt written
notice of any Claim as to which the party believes it may be entitled to
indemnification. The indemnifying party has the right to defend against any
Claim with counsel of its own choosing and to settle or compromise the Claim as
it deems appropriate. But the other party must cooperate with the indemnifying
party in the defense of the Claim.




ARTICLE X. MISCELLANEOUS PROVISIONS

§ 10.1 Binding Effect

The provisions of this agreement are binding upon and will inure to the benefit
of the successors and assigns of the Parties.

 

§ 10.2 Notice

Any notice or other communication required or permitted to be given under this
agreement must be in writing and mailed by certified mail, return receipt
requested, postage prepaid, addressed to the contact person for the party to be
notified or to whom the communication is directed. All notices and other
communications will be deemed to be given at the expiration of three days after
the date of mailing, unless the contact person acknowledges receipt prior to
that time.

 

§ 10.3 Litigation Expense

If there is a default under this agreement, the defaulting party must reimburse
the nondefaulting party for all costs and expenses reasonably incurred by the
nondefaulting party in connection with the default, including attorneys’ fees.
Additionally, if a suit or action is filed to enforce this agreement or with
respect to this agreement, the prevailing party is entitled to reimbursement
from the other party for all costs and expenses incurred in connection with the
suit or action, including reasonable attorneys’ fees at the trial level and on
appeal.

 

§ 10.4 Waiver

No waiver of any provision of this agreement may be deemed, or will constitute,
a waiver of any other provision, whether or not similar, nor will any waiver
constitute a continuing waiver. No waiver will be binding unless executed in
writing by the party making the waiver.

 

§ 10.5 Applicable Law

This agreement will be governed by and must be construed in accordance with the
laws of the State of Idaho.

 

§ 10.6 Entire agreement

This agreement constitutes the entire agreement between the Parties pertaining
to its subject matter, and it supersedes all prior contemporaneous agreements,
representations, and understandings of the Parties. No supplement, modification,
or amendment of this agreement will be binding unless executed in writing by
both Parties.




NEW JERSEY MINING COMPANY

JUNIPER RESOURCES, LLC

By: /s/ R. Patrick Highsmith

By: /s/ Ron Guill

R. Patrick Highsmith, President

Ron Guill,




JUNIPER MINING COMPANY, LLC

GOLD HILL RECLAMATION AND MINING INC.

By: /s/ Ron Guill

By: /s/ Ron Guill

Ron Guill,

Ron Guill,












4


